Allowable Subject Matter
1.	Claims 21-40 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: Zhong et al (US 2014/00679) teaches most of the claimed features of the current claimed invention. But as argued by the applicant Zhong fails to clearly teach retrieving view configuration data from the user device or a remote server, the view configuration data being at least partially configured according to a model; and binding the expression data to the view configuration data to create bound data; as required in  device claim 21 and as similarly recited in method  clam 36.
 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

CONCLUSION

4.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 20140052840 A1 is directed to VERSATILE APPLICATION CONFIGURATION FOR DEPLOYABLE COMPUTING ENVIRONMENTS. Within a computing environment, an application may run in a variety of contexts, e.g., as a natively executable application, as a client-side interpretable application embedded in a web browser, or as a server-side application that communicates with the user through a web interface presented on a device. The application may also access resources of the computing environment stored on multiple devices. The configuration of the application to operate equivalently in these diverse environments may be facilitated by representing the application within an object hierarchy representing the computing environment. The application may be configured to operate on the objects of the object hierarchy regardless of the location of the stored objects, to execute on any device, and to execute upon a standard set of application programming interfaces. The configuration of the application in this manner promotes the versatility of the application in operating equivalently in different programming contexts (Abstract).
US 20060075382 A1 is directed to Developing Applications Using Configurable Patterns.
Methods, systems, and computer program products, implementing techniques for developing applications using configurable patterns. The techniques include determining the functionality of a pre-existing application; selecting one or more patterns based on the functionality of the pre-existing application, and configuring the patterns so that the patterns execute similar functionality as the pre-existing application. The patterns comprise multiple pattern elements including prearranged user interface elements. The patterns specify predefined actions that can be performed using the user interface elements. The predefined actions match actions performed by the pre-existing application. Configuring the patterns includes importing database structure from a database used by the pre-existing application, generating a visual model of a query performed on the database by the pre-existing application, converting the visual model of a query into a query statement, and configuring the patterns to use the query statement (Abstract).
US 20050257157 A1 is directed to Developing And Executing Applications With Configurable Patterns. Methods and apparatus, including computer program products, for developing user interface applications using configurable patterns and for executing such pattern-based applications. The applications can be developed by generating a graphic representation of a pattern, which can include multiple pattern elements having prearranged user interface elements. The pattern can specify predefined actions that can be performed using the user interface elements, and the graphic representation can include graphic objects corresponding to the pattern elements. Application development can further include receiving user input identifying a selected graphic object and modifying the graphic representation to display information regarding the pattern element corresponding to the selected graphic object (Abstract).
  
5.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
/TADESSE HAILU/Primary Examiner, Art Unit 2173